         Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 1 of 31



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


Infrastructure Services Luxembourg S.A.R.L.
and Energia Termosolar B.V.,

                       Petitioners,
                                                    Civil Action No. 1:18-cv-01753-EGS
       v.

Kingdom of Spain,

                       Respondent.


                                      Joint Status Report

       Pursuant to the Court’s order dated August 28, 2019, ECF No. 36, and its minute order

dated October 1, 2019, Petitioners Infrastructure Services Luxembourg S.A.R.L. and Energia

Termosolar B.V. and Respondent the Kingdom of Spain (collectively, “the Parties”) notify the

Court of the following change to the status of the provisional stay of enforcement of the Award at

issue in this case under the procedural rules of the International Centre for the Settlement of

Investment Disputes (“ICSID”).

       On October 21, 2019, the ICSID ad hoc Committee (“Committee”) that is considering

Spain’s annulment application declined to continue the stay of enforcement of the Award. A copy

of Committee’s Decision on the Continuation of the Provisional Stay of Enforcement of the Award

is attached hereto as Exhibit 1.




                                                1
         Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 2 of 31



Dated: October 22, 2019                  Respectfully submitted,


 /s/ Stuart F. Delery                    /s/ Derek C. Smith
 Stuart F. Delery (D.C. Bar #449890)     Derek C. Smith (D.C. Bar No. 468674)
 sdelery@gibsondunn.com                  dcsmith@foleyhoag.com
 Matthew McGill (D.C. Bar #481430)       Lawrence H. Martin (D.C. Bar No. 476639)
 mmcgill@gibsondunn.com                  lhm@foleyhoag.com
 Matthew S. Rozen (D.C. Bar #1023209)    Nicholas M. Renzler (D.C. Bar No. 983359)
 mrozen@gibsondunn.com                   nrenzler@foleyhoag.com
 Ankita Ritwik (D.C. Bar #1024801)       Diana Tsutieva (D.C. Bar No. 1007818)
 aritwik@gibsondunn.com                  dtsutieva@foleyhoag.com
 GIBSON, DUNN & CRUTCHER LLP             FOLEY HOAG LLP
 1050 Connecticut Avenue, N.W.           1717 K Street, NW
 Washington, DC 20036                    Washington, DC 20006-5350
 Telephone: 202.955.8500                 Tel: 202-223-1200
 Facsimile: 202.467.0539                 Fax: 202-785-6687

 Attorneys for Infrastructure Services   Andrew Z. Schwartz (D.D.C. Bar No.
 Luxembourg S.A. R.L. and Energia           MA0017)
 Termosolar B.V.                         aschwartz@foleyhoag.com
                                         Andrew B. Loewenstein (D.D.C. Bar No.
                                            MA0018)
                                         aloewenstein@foleyhoag.com
                                         FOLEY HOAG LLP
                                         Seaport West
                                         155 Seaport Boulevard
                                         Boston, MA 02210-2600
                                         Tel: 617-832-1000
                                         Fax: 617-832-7000

                                         Attorneys for the Kingdom of Spain




                                         2
        Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 3 of 31



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

Infrastructure Services Luxembourg S.A.R.L.
and Energia Termosolar B.V.

                     Petitioners,

       v.                                       Civil Action No. 1:18-cv-01753-EGS

Kingdom of Spain,

                     Respondent.



                                    Joint Status Report




                                EXHIBIT 1
  Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 4 of 31



INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES




    Infrastructure Services Luxembourg S.à.r.l. and Energia Termosolar B.V.
 (formerly Antin Infrastructure Services Luxembourg S.à.r.l. and Antin Energia
                                Termosolar B.V.)
                            Respondents on Annulment

                                      v.

                              Kingdom of Spain
                            Applicant on Annulment


            (ICSID Case No. ARB/13/31) – Annulment Proceeding



  DECISION ON THE CONTINUATION OF THE PROVISIONAL STAY OF
                ENFORCEMENT OF THE AWARD

                       Members of the ad hoc Committee
             Mr. Cavinder Bull SC, President of the ad hoc Committee
        Prof. Dr. Nayla Comair-Obeid, Member of the ad hoc Committee
      Mr. José Antonio Moreno Rodríguez, Member of the ad hoc Committee

                       Secretary of the ad hoc Committee
                              Ms. Anna Toubiana




                               21 October 2019
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 5 of 31



                                                 Table of Contents

I.     PROCEDURAL BACKGROUND ......................................................................................... 1
II.    THE APPLICANT’S POSITION........................................................................................... 2

       A.        The standard for granting a stay of enforcement .................................................... 2

       B.        Whether the circumstances require a stay ............................................................... 3

                 The Applicant’s annulment application is well-founded .............................................. 4
                 The Claimants will not be prejudiced if the stay is continued ...................................... 5
                 The Applicant will be prejudiced if the stay is not continued....................................... 5

       C.        Whether security should be ordered ......................................................................... 8

III.   THE CLAIMANTS’ POSITION ............................................................................................ 8

       A.        The standard for granting a stay of enforcement .................................................... 8

       B.        Whether the circumstances require a stay ............................................................. 10

                 The Claimants will be prejudiced by the granting of a stay........................................ 11
                 The Applicant will not be prejudiced by the lack of a stay......................................... 12
                 The merits of the annulment application are irrelevant .............................................. 16

       C.        Whether security should be ordered ....................................................................... 16

IV.    THE COMMITTEE’S ANALYSIS...................................................................................... 17

       A.        The applicable legal standard .................................................................................. 17

       B.        Whether the circumstances require the stay to be continued ............................... 20

                 Prejudice suffered by the Applicant if a stay is not granted ....................................... 20
                 Prejudice suffered by the Claimants if a stay is granted ............................................. 23
                 Merits of the Applicant’s annulment application........................................................ 24

       C.        Whether security should be ordered ....................................................................... 25

V.     DECISION AND ORDERS .................................................................................................. 25




                                                               i
     Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 6 of 31



I.   PROCEDURAL BACKGROUND


1.   This Decision addresses the Applicant’s application for the continuation of a
     provisional stay of enforcement of the ICSID award rendered on 15 June 2018 in Antin
     Infrastructure Services Luxembourg S.à.r.l. and Antin Energia Termosolar B.V. v.
     Kingdom of Spain, ICSID Case No. ARB/13/31 (the “Arbitration”), as rectified by the
     Tribunal’s Decision on Rectification of the Award on 29 January 2019 (the “Award”).


2.   On 3 September 2019, the Applicant filed its Submission in Support of the Continuation
     of a Provisional Stay of Enforcement of the Award (the “Submission”).


3.   On 9 September 2019, the Respondents (also referred to herein as the “Claimants”),
     filed their Response to Spain’s Submission in Support of the Continuation of the
     Provisional Stay of Enforcement of the Award (the “Response”).


4.   On 12 September 2019, the Applicant filed its Reply to the Claimants’ Response (the
     “Reply”).


5.   On 16 September 2019, the Claimants filed their Rejoinder to Spain’s Submission in
     Support of the Continuation of the Provisional Stay of Enforcement of the Award (the
     “Rejoinder”).


6.   The Committee heard the Parties’ representatives at a teleconference on 18 September
     2019, following which the Committee issued Procedural Order No. 1 on 20 September
     2019. After hearing the Parties, the Committee, among other things, invited the
     Applicant to present a brief statement on European Union (“EU”) law issues in response
     to the Claimants’ arguments in their Rejoinder.


7.   The Applicant filed its further submissions on 30 September 2019 (the “Further
     Submissions”). With the Committee’s leave, the Claimants filed their response to the
     Applicant’s further submissions on 7 October 2019 (the “Response to Further
     Submissions”).


                                           1
            Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 7 of 31



 8.         Sections II and III of this Decision summarise the Parties’ positions and arguments in
            the present application. Section IV sets out the reasons for the Committee’s decision.
            The Committee’s decision and orders are stated in Section V.


 9.         Naturally, Sections II and III are not meant to serve as an exhaustive review of the
            Parties’ submissions, but as a summary of the arguments that are relevant to the
            Committee’s analysis and findings. Regardless, the Committee has carefully considered
            all the submissions made by the Parties.

II.         THE APPLICANT’S POSITION


 10.        The Applicant seeks the continuation of the provisional stay of the Award rendered in
            the Arbitration. It argues that the prevailing practice of ICSID ad hoc annulment
            committees has been to stay enforcement of an award during the pendency of annulment
            proceedings. There is no reason to depart from this practice in the present application
            given the merits of the Applicant’s annulment application, the absence of prejudice on
            the part of the Claimants, and the prejudice that the Applicant would suffer if a stay is
            denied.

        A. The standard for granting a stay of enforcement


 11.        The Applicant argues that the usual practice amongst ICSID ad hoc annulment
            committees has been to grant stays of enforcement as a matter of course unless there
            are circumstances warranting otherwise. 1 It cites in support the ad hoc committee’s
            holding in Occidental v. Ecuador that “[t]he prevailing practice in prior annulment
            cases has been to grant the stay of enforcement;” 2 and the statement of the ad hoc
            committee in Victor Pey Casado that “absent unusual circumstances, the granting of a
            stay of enforcement pending the outcome of the annulment proceedings has now




 1
     Submission, ¶¶9-10.
 2
     Submission, ¶7; Occidental Petroleum Corporation and Occidental Exploration and Production Company v.
     The Republic of Ecuador, ICSID Case No. ARB/06/11, Decision on the Stay of Enforcement of the Award dated
     September 30, 2013 (“Occidental”), Spain Annex XXIII, ¶50.


                                                        2
         Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 8 of 31



         become almost automatic.” 3 Further, the Applicant also notes that, of the 55 ICSID
         annulment cases where stays of enforcement were sought, 39 were successful. 4


12.      The Applicant argues that, in light of this prevailing practice, enforcement of the Award
         should continue to be stayed unless there are unusual circumstances requiring
         otherwise, 5 such as where the annulment application is clearly brought “‘without any
         basis under the Convention’” or “‘dilatory’ in nature” (emphasis in original). 6 The
         Applicant rejects the notion that a stay of enforcement may only be granted in
         “exceptional circumstances,” noting that such a requirement is not found in the ICSID
         Convention, the Arbitration Rules, or any of the arbitral jurisprudence cited by the
         Claimants. 7


13.      On the issue of the burden of proof, the Applicant cites the holding of the annulment
         committee in Standard Chartered Bank v. Tanzania that “[no] particular party [in a stay
         application] bears the burden of establishing circumstances requiring a stay.” 8 The
         burden of proving certain issues, such as the existence of any prejudice to the Claimants
         caused by the stay, rests on the Claimants and not the Applicant. 9

      B. Whether the circumstances require a stay


14.      The Applicant, in its Submission and Reply, highlights the following circumstances in
         support of its request for the stay to be continued:

            a. the Applicant’s annulment application is well-founded and not frivolous or
               dilatory;


3
  Submission, ¶8; Víctor Pey Casado and Foundation “Presidente Allende” v. Republic of Chile, ICSID Case No.
  ARB/98/2, Decision on the Republic of Chile’s Application for a Stay of Enforcement of the Award
  dated May 5, 2010 (“Victor Pey Casado”), Spain Annex XXIV, ¶25.
4
  Reply, ¶11; Table of ICSID Cases Where Stay of Enforcement was Requested, Spain Annex 034.
5
  Submission, ¶4.
6
  Submission, ¶9; citing MTD Equity Sdn Bhd. and MTD Chile S.A. v. The Republic of Chile, ICSID Case No.
  ARB/01/7, Decision on the Respondent’s Request for a Continued Stay of Execution dated June 1, 2005 (“MTD
  Equity”), Spain Annex XXVI, ¶28.
7
  Reply, ¶¶17-21.
8
  Reply, ¶27; Standard Chartered Bank (Hong Kong) Limited v. Tanzania Electric Supply Company Limited,
  ICSID Case No. ARB/10/20, Decision on Applicant’s Request for a Continued Stay on Enforcement of the
  Award dated April 12, 2017 (“Standard Chartered”), Spain Annex 040, ¶53.
9
  Reply, ¶28.


                                                     3
        Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 9 of 31



             b. there would be no prejudice or harm caused to the Claimants if the stay is
                continued; and
             c. the Applicant would be seriously prejudiced if a stay is not granted.

        The Applicant’s annulment application is well-founded


15.     The Applicant submits that “[i]f frivolousness of an annulment application is a factor
        in determining whether to grant or deny a stay, then the seriousness of the annulment
        application must necessarily be considered.” 10 Insofar as the Applicant’s annulment
        application is brought on serious grounds and not frivolously, this “weighs in favor of
        the stay.” 11


16.     The Applicant argues that even a cursory analysis of its annulment application shows
        that it is well-grounded. 12 The Applicant contends that:


             a. the need for the Tribunal to rectify the Award by 11 million euros is evidence
                that the Award is flawed; 13


             b. the Tribunal acted in manifest excess of its power by exceeding its jurisdiction
                under the Energy Charter Treaty (“ECT”) and EU law, failing to apply the
                proper law, and acting outside the Parties’ consent to arbitration; 14


             c. the Tribunal, in preventing the Applicant from introducing into the record the
                European Commission’s (“EC”) Decision on State Aid issued in November
                2017 and rejecting the intervention of the EC as amicus curiae in the Arbitration,
                failed to allow the Applicant to fully present its case, thus departing from a
                fundamental rule of procedure; 15


             d. the Award fails to state the reason for the Tribunal’s disregard for EU law and
                the calculations for the damages are unreasonable and incoherent. 16


10
   Reply, ¶31; citing Quiborax S.A. and Non-Metallic Minerals S.A. v. Plurinational State of Bolivia, ICSID Case
 No. ARB/06/2, Decision on the Application to Terminate the Provisional Stay of Enforcement of the Award
 dated February 21, 2017, Spain Annex XXVIII, ¶58.
11
   Reply, ¶36.
12
   Reply, ¶31.
13
   Submission, ¶11.
14
   Submission, ¶12.
15
   Submission, ¶13.
16
   Submission, ¶14.


                                                       4
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 10 of 31



        The Claimants will not be prejudiced if the stay is continued


17.     The Applicant raises several arguments for why the Claimants will not be prejudiced
        by the continuation of the stay. First, under the terms of the Award, the Claimants are
        entitled to compound interest of 2.07% per month from the date of the Award to the
        date of payment of all sums due under the Award. 17 The Applicant claims that any delay
        caused in the enforcement of the Award can be sufficiently remedied by the payment
        of interest. 18


18.     Secondly, the Applicant also claims that there is little risk that the Claimants will be
        unable to obtain payment under the Award. It is the fifth-largest economy in the
        European Union and the 13th in the world in terms of GDP. 19 There is no danger of the
        Applicant being unable to pay the Award should the annulment application fail. Further,
        the Applicant states that it takes its international commitments under the ICSID
        Convention seriously and does not have a history of non-compliance. 20


19.     Thirdly, the Applicant rejects the Claimants’ argument that they would be prejudiced
        by being “pushed to the back of a long line of award-creditors” in the event of a stay.21
        The Applicant argues that any argument that prejudice will be caused to the Claimants
        must be “fully proven” and rest on “unmistakable proof.” 22 The Claimants’ case on
        prejudice, however, is speculative and unsupported by evidence. 23

        The Applicant will be prejudiced if the stay is not continued


20.     The Applicant argues that it would be prejudiced in the absence of a stay. First, the
        Applicant points out that if the Award is annulled after its enforcement, the Applicant
        will have to initiate proceedings in various courts and jurisdictions to recover the


17
   Submission, ¶17.
18
   Submission, ¶16; citing Azurix Corp. v. The Argentine Republic, ICSID Case No. ARB/01/12, Decision on the
 Argentine Republic’s Request for a Continued Stay of Enforcement of the Award dated December 28, 2007
 (“Azurix”), Spain Annex XXV, ¶40.
19
   Submission, ¶20.
20
   Submission, ¶21.
21
   Reply, ¶¶37, 39; Response, ¶64.
22
   Reply, ¶¶38-39.
23
   Reply, ¶¶37-39.


                                                     5
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 11 of 31



        monies paid out under the Award. 24 Further, there is no provision for interest or any
        form of compensation to be made in respect of the Applicant’s recovery efforts. 25


21.     Secondly, the Applicant submits that it may not be able to recover the amounts paid to
        the Claimants if the Award is annulled after its enforcement. There is a possibility that
        the Claimants could have dissolved, become insolvent, or dissipate the proceeds from
        the Award before the Applicant can recoup them. 26


22.     Thirdly, the Applicant argues that the granting of a stay would address the Applicant’s
        conflict between (i) its obligation under the Treaty on the Functioning of the European
        Union (“TFEU”) to avoid making payments that might constitute incompatible State
        Aid, and (ii) its obligation to make payment of the Award under the ICSID
        Convention. 27


23.     According to the Applicant, Article 107(1) of the TFEU restricts the provision of any
        State-granted aid that distorts or threatens to distort competition and trade between
        Member States. The Applicant states that it must, pursuant to Article 108(3) of the
        TFEU, inform the EC of “any plans to grant or alter aid” and to refrain from
        implementing any plans until the EC has authorised them. 28


24.     The Applicant argues that the payment of the Award constitutes notifiable State Aid,
        as determined by the EC in Decision C (2017) 7384 dated 10 November 2017 (“EC’s
        Decision”). 29 The EC’s Decision is relevant as the EC had, contrary to the Claimants’
        contention, reviewed Spain’s original renewable energy policy regime governing the
        Claimants’ investments and concluded that the payments made under the regime
        constituted State Aid. 30 The Applicant must, pursuant to Article 108(3) of the TFEU,




24
   Reply, ¶54.
25
   Reply, ¶¶53-54.
26
   Reply, ¶55.
27
   Reply, ¶85.
28
   Reply, ¶¶90, 92.
29
   Reply, ¶96; Further Submissions, ¶30; Spain Annex XXXII.
30
   Further Submissions, ¶¶32-34.


                                                   6
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 12 of 31



        submit the Award to the EC to determine whether such payment constitutes
        incompatible State Aid. 31


25.     If the Award is enforced in its current form and payment is obtained by Claimants, and
        then the EC determines that the Award is incompatible State Aid, the Applicant would
        then be required to commence recovery proceedings in respect of any amounts paid
        under the Award. 32 There may also be additional litigation if the Claimants challenge
        the EC’s determination. 33 Finally, the Applicant may also be exposed to financial
        sanctions imposed by the EC if it fails to recover the amounts paid to the Claimants.34
        A stay of enforcement, the Applicant submits, would prevent Parties from having to
        engage in proceedings that may turn out to be unnecessary if the Award is annulled. 35


26.     Lastly, the Applicant argues that its obligations under the TFEU supersede its public
        international law obligations under the ICSID Convention and the ECT. This is
        pursuant to the principles of lex posteriori enshrined in Articles 30(1) and 30(3) of the
        Vienna Convention of the Law of Treaties (“VCLT”), which provides that where States
        are parties to successive treaties which “relat[e] to the same subject matter,” “the earlier
        treaty applies only to the extent that its provisions are compatible with those of the later
        treaty.” 36 The TFEU Treaty, which was adopted on 13 December 2007, post-dates the
        ICSID Convention, which was adopted by Spain on 21 March 1994. 37 The provisions
        of the ICSID Convention thus apply only to the extent they are compatible with those
        of the TFEU on the same subject-matter. 38


27.     The Applicant also argues that the TFEU takes precedence over the ICSID Convention
        under the doctrine of lex specialis. 39 The Applicant contends that Article 53 of the
        ICSID Convention is a general rule that should give way to the provisions of the TFEU


31
   Reply, ¶¶75, 90-98.
32
   Reply, ¶76.
33
   Reply, ¶77.
34
   Further Submissions, ¶48.
35
   Reply, ¶¶79-80; Further Submissions, ¶46.
36
   Reply, ¶113.
37
   Reply, ¶114; Further Submissions, ¶13.
38
   Reply, ¶117; Further Submissions, ¶12.
39
   Further Submissions, ¶16.


                                                 7
          Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 13 of 31



           which regulate a “very specific obligation of the Member States regarding a particular
           aspect of the Union’s internal market.” 40 Finally, the Applicant contends that the TFEU
           should take precedence over the ECT and the ICSID Convention due to the “primacy”
           principle in EU law, according to which EU law takes precedence between EU Member
           States – which include Spain and the home countries of the Claimants – over the
           provisions of other treaties. 41

        C. Whether security should be ordered


  28.      The Applicant submits that no security ought to be ordered as a condition for continuing
           the stay as such an order would put the Claimants in a better position than they would
           be in if no annulment proceeding was commenced. 42 Such security should hence only
           be ordered in cases where the award creditor would be prejudiced by the continuation
           of the stay. 43 In the present case, the provision of interest is sufficient to compensate
           for any delay in the enforcement of the Award. 44

III.       THE CLAIMANTS’ POSITION

        A. The standard for granting a stay of enforcement


  29.      The Claimants argue that the Applicant has failed to “set out the relevant legal test for
           the Committee’s consideration of whether to impose a permanent stay of the Award.” 45
           The Claimants reject the Applicant’s submission that a permanent stay of enforcement
           is the norm during the pendency of ICSID annulment proceedings and point out recent
           ICSID jurisprudence suggesting the opposite to be true. 46 The Applicant must therefore
           show the existence of relevant circumstances which require the stay to be continued




  40
     Further Submissions, ¶20.
  41
     Further Submissions, ¶¶15, 28; Spain Annex 053.
  42
     Submission, ¶23.
  43
     Submission, ¶23; citing Victor Pey Casado, Spain Annex XXIV, ¶29.
  44
     Reply, ¶136; citing Azurix, Spain Annex XXV, ¶40.
  45
     Response, ¶3.
  46
     Response, ¶3; Rejoinder, ¶23.


                                                      8
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 14 of 31



        and cannot presume that a stay would ordinarily be granted. 47 Further, it is not
        incumbent on the Claimants to prove that they would be prejudiced by the stay. 48


30.     First, the Claimants highlight the principle of finality enshrined in Article 53(1) of the
        ICSID Convention. Article 53(1) provides that “[t]he award shall be binding on the
        parties and shall not be subject to any appeal” and that “[e]ach party shall abide by and
        comply with the terms of the award except to the extent that enforcement shall have
        been stayed pursuant to the relevant provisions of this Convention.” 49 Accordingly,
        “once an ICSID tribunal renders an award, the award debtor is under an immediately
        binding international obligation to satisfy the award in full.” 50


31.     Secondly, the Claimants point out that the remedy of annulment is, in line with the
        principle of finality in ICSID awards, a narrow and exceptional one. A stay of
        enforcement in respect of an annulment proceeding is likewise exceptional. 51 The
        Claimants cite in support of this position the observation of the ad hoc committee in
        Burlington v. Ecuador that “the stay of enforcement is an exception in the context of
        the remedy of annulment that is itself limited and exceptional.” 52


32.     Thirdly, the Claimants argue that the use of the term “require” in Article 52(5) of the
        ICSID Convention is intentional and reflects the strict enforcement regime created
        under the ICSID Convention. They cite in support the observation of the ad hoc
        committee in OI European v. Venezuela that “[Article 52(5)] does not use other less
        categorical verbs, such as ‘recommend,’ ‘deserve,’ ‘justify’ or similar words, but resorts
        to the imperative verb ‘require.’” 53 The choice of the word “require” means that “not




47
   Response, ¶32.
48
   Response, ¶4.
49
   Response, ¶¶11-12.
50
   Response, ¶13.
51
   Response, ¶¶16-19.
52
   Response, ¶16; citing Burlington Resources Inc. v. Republic of Ecuador (formerly Burlington Resources Inc.
 and others v. Republic of Ecuador and Empresa Estatal Petróleos del Ecuador (PetroEcuador)), ICSID Case
 No. ARB/08/5, Decision on Stay of Enforcement of the Award (“Burlington”), Claimants Annex 16, ¶73.
53
   Response, ¶22; citing OI European Group B.V. v. Bolivarian Republic of Venezuela, ICSID Case No.
 ARB/11/25, Decision on Stay of Enforcement of the Award (“OI European”), Claimants Annex 12, ¶89.


                                                     9
        Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 15 of 31



         just any circumstances, even if relevant to the case, may justify a stay; the
         circumstances must be sufficiently compelling so as to ‘require’ a stay.” 54


33.      Fourthly, the Claimants disagree with the Applicant’s suggestion that it is “standard
         practice” for ICSID annulment committees to grant stays of enforcement. 55 The
         Claimants cite various recent ICSID decisions rejecting the notion that there is a
         presumption in favour of granting request for a stay in such proceedings. 56 They also
         critique the Applicant’s use of statistics to demonstrate the prevailing ICSID practice,
         arguing that the Applicant’s statistics are (i) incomplete and out-of-date, 57 and (ii) in
         any case, irrelevant since the statistics do not reveal the specific circumstances of each
         case and the committee’s reasoning in deciding whether to grant a stay. 58


34.      Fifthly, the Claimants submit that the Applicant bears the primary burden of
         establishing that circumstances exist which requires a stay. In this regard, the Claimants
         note that although the Applicant cites Standard Chartered v. Tanzania for the
         proposition that “[no] one particular party bears the burden of proof,” the committee in
         Standard Chartered also observed that the stay applicant is required to “specify the
         circumstances requiring the stay” and to “advance grounds (supported as necessary by
         evidence) for the stay.” 59

      B. Whether the circumstances require a stay


35.      The Claimants submit that the Applicant has not shown the existence of circumstances
         requiring the stay to be continued. 60



54
   Response, ¶23, citing Border Timbers Limited and others v. Republic of Zimbabwe, ICSID Case No.
 ARB/10/25, Decision on Stay of Enforcement of the Award (“Border”), Claimants Annex 15, ¶78.
55
   Response, ¶25.
56
   Response, ¶¶25-26, 28; citing Ioannis Kardassopoulos and Ron Fuchs v. Georgia, ICSID Case No. ARB/05/18
 and ARB/07/15, Decision of the Ad Hoc Committee on the Stay of Enforcement of the Award
 (“Kardassopoulos”), Claimants Annex 5, ¶26; Valores Mundiales, S.L. and Consorcio Andino S.L. v. Bolivarian
 Republic of Venezuela, ICSID Case No. ARB/13/11, Decision on the Request for a Continuation of the Stay of
 Enforcement of the Award (“Valores Mundiales”), Claimants Annex 19, ¶83; Eiser Infrastructure Limited and
 Energía Solar Luxembourg S.à r.l. v. Kingdom of Spain, ICSID Case No. ARB/13/36, Decision on Stay of
 Enforcement of the Award (“Eiser”), Claimants Annex 18, ¶48.
57
   Rejoinder, ¶31.
58
   Rejoinder, ¶32.
59
   Rejoinder, ¶40; Standard Chartered, Spain Annex 040, ¶53.
60
   Response, ¶40; Rejoinder, ¶41.

                                                    10
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 16 of 31



        The Claimants will be prejudiced by the granting of a stay


36.     The Claimants argue that they would be prejudiced by the granting of a stay as there is
        no certainty that they would be able to recover the sums under the Award and any delay
        in enforcement would make successful recovery even more difficult.


37.     First, the Claimants submit that there is a real risk that the Applicant would fail to
        comply with the Award. This is based on (i) the Applicant’s history of non-compliance
        with past ICSID awards rendered against it, and (ii) the Applicant’s assertion that the
        payment of the Award is contingent on the EC’s authorisation. 61


38.     The Claimants reject the Applicant’s claim to have “no history of non-compliance.” 62
        They note that the Applicant “has yet to pay any of the eight awards arising from the
        same renewable energy measures that were at issue in this case.” 63 The award in Eiser
        v. Spain, for example, has not been satisfied by the Applicant despite having the stay
        on enforcement lifted more than a year ago. 64


39.     The Claimants cite the Applicant’s statement that it would only pay the Award upon
        authorisation by the EC as evidence of the difficulties in enforcing the Award. They
        draw a parallel between the present case and Micula v. Romania, where the annulment
        committee found that Romania’s position that it may not be able to pay the award due
        to a potential conflict with its obligations under EU law “created a ‘probable risk’ that
        Romania would not comply with the award.” 65


40.     Secondly, the Claimants contend that the continuation of the stay would prejudice them
        by pushing them “to the back of a long line of award-creditors.” 66 They note that the
        Applicant is defending over 39 pending international arbitration cases, most of which



61
   Response, ¶41.
62
   Response, ¶42.
63
   Response, ¶42.
64
   Response, ¶42.
65
   Response, ¶44; citing Ioan Micula, Viorel Micula, S.C. European Food S.A, S.C. Starmill S.R.L. and S.C.
 Multipack S.R.L. v. Romania, ICSID Case No. ARB/05/20, Decision on Annulment, Claimants Annex 9, ¶35.
66
   Response, ¶64.


                                                   11
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 17 of 31



        arise from the same set of measures at issue in the underlying Arbitration. 67 Of these,
        at least eight have resulted in final awards against the Applicant amounting to a total of
        almost EUR 690 million plus interest. 68 Award-creditors have launched enforcement
        proceedings to recover the monies owed by the Applicant under at least six other
        awards. 69 In this context, any delay in the enforcement of the Award would relegate the
        Claimants to “the back of [the] queue [of award creditors],” thus reducing their chances
        of being able to recover the limited number of the Applicant’s assets that can be seized
        outside the Applicant’s territory. 70


41.     Thirdly, the Claimants argue that the payment of interest is an inadequate remedy for
        the prejudice that they would suffer as a result of any delay in enforcement. They submit
        that post-award interest is compensatory and not a pretext to undermine the Award’s
        finality or affect its enforcement. 71 The granting of a stay “can[not] be affected by the
        question of whether the award creditor was awarded post-award interest.” 72 In any case,
        it is the Claimants’ view that the interest of the Award is not sufficient to offset the
        increased risk that they would not be paid at all, which is precisely why they are
        expending effort and resources to have the stay lifted. 73

        The Applicant will not be prejudiced by the lack of a stay


42.     The Claimants submit that the Applicant would not suffer any prejudice if the stay is
        not continued.


43.     Financially, the Claimants argue that the Applicant has not shown that it will face
        irreparable harm or particular economic hardship if a stay was not granted. 74 The



67
   Response, ¶64.
68
   Response, ¶64.
69
   Response, ¶64
70
   Response, ¶64.
71
   Response, ¶62; citing Eiser, Claimants Annex 18, ¶60.
72
   Response, ¶63; citing Sempra Energy International v. Argentine Republic, ICSID Case No. ARB/02/16,
 Decision on the Argentine Republic’s Request for a Continued Stay of Enforcement of the Award (“Sempra”),
 Claimants Annex 2, ¶85.
73
   Rejoinder, ¶84.
74
   Response, ¶56; citing OI European, Claimants Annex 12, ¶¶117-122; citing SGS Société Générale de
 Surveillance S.A. v. Republic of Paraguay, ICSID Case No. ARB/07/29, Decision on Paraguay’s Request for the
 Continued Stay of Enforcement of the Award (“SGS”), Claimants Annex 7, ¶92.


                                                    12
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 18 of 31



        Applicant’s only complaint in this regard is the difficulties that it might face in
        recouping any sums that it has paid if the Award is annulled. However, “[a]s noted by
        the ad hoc committee in SGS, that the losing party may have to pay the award only later
        to be reimbursed ‘is the natural consequence of the enforcement regime created by the
        ICSID Convention, where a stay is the exception and not the rule.’” 75


44.     The Claimants further submit that the Applicant has not established that it would be
        unable to recoup payment from the Claimants should its annulment application
        succeed. 76 The Claimants note that, in cases where a stay was granted because of a
        considerable risk of non-recoupment, the award-creditor was insolvent or a natural
        person. 77 The Claimants are solvent corporations. 78 In any case, any concerns of non-
        recoupment can be addressed by ordering for the Award to be paid into an escrow
        account pending the outcome of the annulment proceedings.


45.     Additionally, the Claimants disagree that the Applicant’s obligations under EU law
        justify the granting of a stay.


46.     First, the Claimants argue that the Applicant’s alleged obligation to refrain from paying
        the Award under EU law is irrelevant to the question of whether a stay should be
        granted. 79 As a threshold matter, the Committee derives its mandate from the ICSID
        Convention and not EU law. 80 The ICSID Convention, in turn, does not allow for a stay
        pending resolution of matters of internal or regional law. The final and binding nature
        of ICSID awards means that they are not subject to any restriction except annulment.81
        In any case, the Claimants point out that the Applicant’s conflict between its
        international law and EU law obligations would exist and must be resolved irrespective

75
   Response, ¶57; citing SGS, Claimants Annex 7, ¶93.
76
   Response, ¶68.
77
   Response, ¶69; citing MTD Equity, Spain Annex XXVI, ¶29; CMS Gas Transmission Company v. Argentine
 Republic, ICSID Case No. ARB/01/8, Decision on the Argentine Republic’s Request for a Continued Stay of
 Enforcement of the Award, Spain Annex XXVII, ¶38; Mr. Patrick Mitchell v. Democratic Republic of Congo,
 ICSID Case No. ARB/99/7, Decision on the Stay of Enforcement of the Award (“Patrick Mitchell”), Claimants
 Annex 1, ¶24; Karkey Karadeniz Elektrik Uretim A.S. v. Islamic Republic of Pakistan, ICSID Case No.
 ARB/13/1, Decision on the Stay of Enforcement of the Award, Claimants Annex 17, ¶105.
78
   Response ¶69.
79
   Rejoinder, ¶49.
80
   Rejoinder, ¶49.
81
   Rejoinder, ¶49.


                                                   13
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 19 of 31



         of whether the stay is granted. The granting of a stay only postpones, but does not affect,
         the resolution of the conflict. 82


47.      Secondly, the Claimants submit that the Applicant’s argument that it cannot pay the
         Award absent the EC’s authorisation fails under public international law. Under public
         international law, the Applicant’s obligations to pay the Award under the ICSID
         Convention and the ECT take precedence over any conflicting provisions under EU law
         based on the treaty interpretation principles of lex posteriori and lex specialis. 83


48.      Under the principle of lex posteriori, the provisions of the ICSID Convention post-date
         and take precedence over those of the TFEU. This is because the Applicant had acceded
         to the relevant TFEU obligations in 1986 whilst the TFEU was known as the Treaty
         Establishing the European Economic Community (“TEEC”). 84 Similarly, the ECT,
         which the Applicant signed in 1994, post-dates and takes precedence over the TFEU. 85
         In any event, the principle of lex posteriori under Article 30 of the VCLT only applies
         to successive treaties relating to the “same subject-matter,” and the Applicant has not
         shown how the provisions of the TFEU and the ICSID Convention concern the same
         subject-matter. 86


49.      Under the principle of lex specialis, the provisions of the ICSID Convention likewise
         take precedence over those in the TFEU as they specifically govern the granting of stays
         of enforcement in ICSID proceedings and the enforcement of ICSID awards. 87
         Separately, the provisions of the ECT, which expressly purports to take precedence over
         prior, inconsistent treaties, should prevail over those of the TFEU. 88




82
   Rejoinder, ¶50, citing Eiser Infrastructure Limited and Energía Solar Luxembourg S.à r.l. v. Kingdom of Spain,
 ICSID Case No. ARB/13/36, Annulment Proceeding Procedural Order No. 2, Claimants Annex 32, ¶47.
83
   Rejoinder, ¶54.
84
   Rejoinder, ¶55.
85
   Rejoinder, ¶55.
86
   Response to Further Submissions, ¶¶7-8, 10-14.
87
   Rejoinder, ¶58; Response to Further Submissions, ¶17.
88
   Rejoinder, ¶¶59-67.


                                                      14
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 20 of 31



50.     The Claimants also deny that there is any principle of primacy in EU law that give EU
        law precedence over treaty provisions such as those in the ICSID Convention. 89 The
        Applicant draws this principle of primacy from Declaration 17 of the Final Act of the
        Intergovernmental Conference adopting the TFEU. 90 Declaration 17, however, states
        that EU law takes primacy over “the law of Member States”, and not over treaties or
        the Member States’ international obligations. 91


51.     Thirdly, the Claimants submit that the Applicant’s argument also fails under EU law.
        The Award does not constitute State Aid under EU law as it does not (i) confer an
        economic advantage; (ii) appear to be granted selectively; (iii) use State resources; and
        (iv) distort competition and affect trade between Member States. 92 In particular, the
        Award does not confer a selective economic advantage on the Claimants as it is not a
        gratuitous benefit but a lawful requirement to provide restitution caused by the unlawful
        action of the Applicant. 93


52.     The Claimants also dismiss the relevance of the EC’s Decision. The question of whether
        the payment of the Award constitutes State Aid is an objective one, and any views
        expressed by the EC are not binding on the Committee. 94 Additionally, the EC did not
        review the specific question of whether the Award or the original renewable energy
        policy regime under which the Claimants invested constitute State Aid. 95


53.     The Claimants argue that the Applicant’s alleged notification of the Award to the EC
        does not trigger its standstill obligation under Article 108(3) of the TFEU. This is




89
   Response to Further Submissions, ¶19.
90
   Further Submissions, ¶15.
91
   Response to Further Submissions, ¶19.
92
   Rejoinder, ¶70.
93
   Rejoinder, ¶71.
94
   Rejoinder, ¶¶73-74; Response to Further Submissions, ¶21; citing French Republic v. Ladbroke Racing Ltd and
 Commission of the European Communities, C 83/98 P, EU:C:2000:248, Judgment of 16 May 2000, Claimants
 Annex 26, ¶25; citing BNP Paribas and BNL v. European Commission, C-452/10 P, EU:C:2012:366, Judgment
 of 21 June 2012, Claimants Annex 28, ¶ 100; citing Carrefour Hypermarchés SAS and Others v. Ministre des
 finances et des comptes publics, C 510/16, EU:C:2017:929, Opinion of Advocate General of 30 November 2017,
 Claimants Annex 30, ¶36.
95
   Rejoinder, ¶75; Response to Further Submissions, ¶¶22-25.


                                                     15
        Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 21 of 31



         because the Award is not State Aid. 96 Moreover, there is no indication that the EC has
         advised the Applicant that it is prohibited from paying the Award. 97

         The merits of the annulment application are irrelevant


54.      The Claimants argue that the merits of the annulment application should have no
         bearing on the Committee’s decision on whether to grant a stay. As held by the
         committee in Kardassopoulos, “the granting of a stay with or without conditions does
         not require an analysis of the importance of the issues.” 98 Indeed, “it would not be
         proper to look at the merits of the case” at the present stage, given that the Claimants
         have not yet had the chance to respond to the Applicant’s annulment application. 99

      C. Whether security should be ordered


55.      The Claimants’ primary position is that the stay should be lifted. In the alternative, the
         Claimants submit that should a stay be granted, such a stay should be conditional on
         the Applicant’s provision of appropriate security. 100 In particular, the Claimants
         propose that the Applicant be ordered to pay the full amount of the Award, plus interest,
         into an escrow account in the United States and payable to the Claimants immediately
         upon receipt of a Committee decision rejecting annulment. 101 Alternatively, the
         Applicant may also be ordered to provide a binding and unconditional written
         undertaking to pay the Award promptly and in full upon the dismissal of its annulment
         application. 102


56.      The Claimants submit that such an order would not prejudice the Applicant provided
         that the Applicant is sincere in its intention to comply with the Award if it is not
         annulled. 103 It would also not place the Claimants in a better position than they would




96
   Rejoinder, ¶77.
97
   Rejoinder, ¶78.
98
   Response, ¶71; Kardassopoulos, Claimants Annex 5, ¶26.
99
   Response, ¶72; Eiser, Claimants Annex 18, ¶59.
100
    Response, ¶76.
101
    Response, ¶77a.
102
    Response, ¶77b.
103
    Response, ¶78.


                                                  16
         Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 22 of 31



          have occupied prior to the annulment proceeding; the Claimants will be no better off
          having the security than they would be if the Award was enforced and complied with.104

IV.       THE COMMITTEE’S ANALYSIS

       A. The applicable legal standard


 57.      The Committee begins its analysis with the text of the ICSID Convention under which
          the stay application is made. Article 52(5) of the ICSID Convention provides that:

                 “The Committee may, if it considers that the circumstances so
                 require, stay enforcement of the award pending its decision. If the
                 applicant requests a stay of enforcement of the award in his
                 application, enforcement shall be stayed provisionally until the
                 Committee rules on such request.” (emphasis added)


 58.      In the Committee’s view, the language of Article 52(5) makes it clear that a stay should
          be continued only if there are circumstances requiring such a stay. If the Committee is
          satisfied that such circumstances exist, it may then exercise its discretion under Article
          52(5) to continue or lift the stay. Such an approach maintains fidelity to the language
          of Article 52(5) and is consistent with the positions taken by other ICSID annulment
          committees. 105


 59.      This then raises the question as to when a stay may be considered to be “required.” The
          Committee notes the Parties’ disagreement as to the relevant standard that must be met.
          The Applicant contends that “a stay should be granted unless it is obvious that the
          application is ‘without any basis under the Convention’ and is ‘dilatory’ in nature”
          (emphasis in original) and cites in support the past practice of ICSID committees in
          liberally granting stays of enforcement. 106 The Committee should thus not be slow in
          finding that the circumstances require the granting of a stay. The Respondents, on the
          other hand, argue that stays are exceptional measures that run against the principle of




 104
     Response, ¶79; citing Sempra, Claimants Annex 2, ¶95.
 105
     Eiser, Claimants Annex 18, ¶¶46-47; Border, Claimants Annex 15, ¶78.
 106
     Submission, ¶¶7-9; citing Occidental, Spain Annex XXIII, ¶50; citing Victor Pey Casado, Spain Annex
  XXIV, ¶25; citing Azurix, Spain Annex XXV, ¶22.


                                                   17
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 23 of 31



        finality undergirding ICSID awards. 107 They should thus only be granted in cases where
        the circumstances are sufficiently compelling. 108


60.     The Committee considers that the circumstances which should exist for a stay to be
        required must, at the very least, rise above those which are common to most stay
        applications. This is to avoid any presumption that a stay would be granted once there
        is an application for the annulment of an award. Such a presumption would be, in the
        Committee’s mind, contrary to the language of the ICSID Convention, the recent
        jurisprudence of ICSID annulment committees, and the principle that ICSID awards
        should be final and binding. This is elaborated on below.


61.     The plain text of Article 52(5) of the ICSID Convention requires the Committee to
        apply its mind to “consider” if the circumstances require a stay to be granted. This
        requirement would be irrelevant if there was a presumption in favour of granting
        requests for a stay – if such a presumption existed, the Committee’s primary
        consideration would be whether the circumstances require a stay to be refused, not
        whether they require one to be granted. For this reason, the Committee regards such a
        presumption as being inconsistent with the language of Article 52(5).


62.     Further, ICSID jurisprudence also suggests that the continuation of a stay cannot be
        presumed. While the Applicant argues that ICSID annulment committees have
        historically been generous in granting stays of enforcement, such a view is not reflected
        in recent ICSID annulment committees. The ad hoc committee in Kardassopoulos, for
        example, unequivocally stated that:

                 “Stay of enforcement during the annulment proceeding is by no way
                 automatic, quite to the contrary, a stay is contingent upon the
                 existence of relevant circumstances which must be proven by the
                 Applicant.” 109


63.     Similarly, the 2018 decision of Valores Mundiales v. Venezuela observed that:



107
    Response, ¶20.
108
    Response, ¶23; citing Eiser, Claimants Annex 18, ¶48; citing Border, Claimants Annex 15, ¶78; citing SGS,
 Claimants Annex 7, ¶ 85.
109
    Kardassopoulos, Claimants Annex 5, ¶26.

                                                     18
          Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 24 of 31



                    “In view of th[e] exceptional nature [of the stay], the Committee
                    does not believe it is possible to admit the existence of a
                    presumption in favor of maintaining the stay of the enforcement of
                    the award. In the opinion of the Committee, the practice of most
                    committees that have decided in favor of the continuation of the
                    stay, to which Venezuela refers, is not enough to prove the
                    existence of such a presumption. Even less can it be said that the
                    stay is ‘almost automatic’, as stated the Committee in the case Pey
                    Casado and as now proposed by Venezuela. This position has been
                    rejected with convincing arguments by several committees and in
                    recent years some committees have ordered the lifting of the stay…”
                    (emphasis added) 110


64.        In light of the above, the Committee does not accept that there is a prevailing practice
           amongst ICSID annulment committees which supports the existence of a presumption,
           whether de jure or de facto, in favour of granting a stay. In any case, the Committee
           considers the statistics provided by the Applicant to be of limited usefulness, given that
           no details are provided regarding the facts of each case and the legal reasoning applied
           by the committees involved.


65.        In the premises, the Committee considers a presumption in favour of granting a stay to
           run counter to the principle that ICSID awards are final and binding. This principle of
           finality is enshrined in Article 53(1) of the ICSID Convention, which states that:

                    “The award shall be binding on the parties and shall not be subject
                    to any appeal or to any other remedy except those provided for in
                    this Convention… Each party shall abide by and comply with the
                    terms of the award except to the extent that enforcement shall have
                    been stayed pursuant to the relevant provisions of the Convention.”


66.        The Committee considers that the need to respect the finality of the award calls for
           greater restraint in deciding whether a stay of enforcement should be granted. In this
           respect, the Committee agrees with the following observations by the ad hoc committee
           in SGS v. Paraguay:

                    “The actions taken by the ‘Contracting Parties’, who created the
                    ICSID system must lead us to the conclusion that the binding nature
                    of the award is the rule, whereas its annulment is the exception.
                    The ICSID system is built on the premise that the awards rendered
                    by ICSID tribunals settle in a definite manner the issues submitted

110
      Valores Mundiales, Claimants Annex 19, ¶83 (Claimants’ translation).

                                                       19
          Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 25 of 31



                   to their consideration, and that only under exceptional and highly
                   limited circumstances may their annulment be declared.

                   The inevitable consequence of the foregoing reasoning is that,
                   despite an application for annulment, awards must be enforced
                   and only in very specific cases where the circumstances so require,
                   may enforcement be stayed by the corresponding committee.”
                   (emphasis added) 111


67.        For the foregoing reasons, the Committee concludes that there is no presumption in
           favour of granting a request for a stay. As a corollary, stays may only be granted in
           cases where there are special or particular circumstances that bring the case outside the
           run of usual annulment applications and which compels the granting of a stay.
           Circumstances that are usual to most annulment applications cannot, even if relevant,
           be sufficient to justify the continuation of a stay. If such circumstances suffice, then
           stays would be required in most, if not all, annulment applications. This, as discussed
           above, cannot be right.

       B. Whether the circumstances require the stay to be continued


68.        As stated in Sections III and IV above, the circumstances raised by the Parties generally
           fall into three categories, namely:

               a. prejudice suffered by the Applicant if the stay is not granted;
               b. prejudice suffered by the Claimants if a stay is granted; and
               c. merits of the Applicant’s annulment application.

           Prejudice suffered by the Applicant if a stay is not granted


69.        The Applicant submits that it would be prejudiced if a stay is not granted as it will have
           to (i) take on the burden and risks of recovering any sums paid out under the Award,
           and (ii) deal with conflicting international and regional obligations under various
           treaties. The Claimants’ reply that the Applicant (i) would face no particular difficulty
           in recovering the sums from the Claimants should the Award be annulled, and (ii) has




111
      SGS, Claimants Annex 7, ¶¶84-85.

                                                  20
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 26 of 31



         no conflicting international obligations that would prejudice the Applicant if the stay is
         continued.


70.      The Applicant argues that if the Award was enforced and subsequently annulled, it
         would have to commence litigation proceedings across various courts and jurisdictions
         to recover the amounts paid out under the Award. 112 Further, there is a risk of non-
         recoupment given the possibility that the Claimants would have dissolved, become
         insolvent or dissipated the sums paid under the Award. 113 None of these risks and
         burdens would be compensated for as the Award does not provide for any kind of
         interest or payment to be made to the Applicant. 114


71.      The Claimants’ response is that the prejudice being complained of by the Applicant is
         speculative. The Claimants are solvent corporations and there is no evidence that they
         will be unable to return the sums paid out to them. 115 Further, insofar as the Applicant
         will have to initiate proceedings to recover the Award sums, immediate enforcement is
         a natural and intended consequence of Article 53 of the ICSID Convention and does
         not create any special inconvenience for the Applicant. 116


72.      In the Committee’s view, the burdens and risks raised by the Applicant are common to
         virtually all annulment applications. They are, as the Claimants put it, a natural
         consequence of the annulment proceedings. Such circumstances cannot, as explained
         at paragraph 67 above, be sufficient to require a stay.


73.      The analysis may be different if the Claimants were, for example, shown to be in
         financial distress or on the brink of insolvency. However, in the absence of any
         allegation that the Applicant bears an unusually high financial burden or risk in
         connection with the recovery of the award monies, the Committee cannot consider the
         Applicant’s situation to be a circumstance requiring a stay to be granted.



112
    Reply, ¶54.
113
    Reply, ¶55.
114
    Reply, ¶53.
115
    Response, ¶69.
116
    Rejoinder, ¶80.


                                                21
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 27 of 31



74.     On the issue of conflicting international obligations, the Applicant submits that the
        lifting of the stay would put it in “a very difficult position under conflicting
        international obligations.” 117 The Claimants have levelled a number of criticisms
        against this argument, which are summarised at paragraphs 45 to 53 above.


75.     The Committee does not see how a stay of enforcement would help to resolve any
        alleged conflict between the Applicant’s international obligations. The Applicant states
        at various points in its submissions that “[i]f a stay is not granted, [the Applicant] will
        be put in a very difficult position under conflicting international obligations” 118 and that
        “Article 52(5) offers a solution to this incompatibility [between the Applicant’s
        international obligations]: the granting of a stay.” 119 However, it appears to the
        Committee that a stay would not resolve any of the conflicts that the Applicant purports
        to face. If the stay is subsequently lifted, the conflicts return. In this regard, the
        Committee notes that the ad hoc committee in Eiser expressed a similar sentiment when
        faced with such an argument:

                 “If the argument is that seeking clearance would create a
                 contradiction between the ICSID Convention Rules and EU law, this
                 issue, together with the need to request clearance from the EU, has
                 been heavily debated by the Parties. The Committee considers that
                 Spain has not shown that the manner through which or the
                 process that will be followed to comply with its obligation
                 contained in Article 53(1) of the ICSID Convention would be
                 affected by the fact that the request for stay is granted or denied
                 now or when the final ruling of the Committee is issued. Thus, the
                 Committee denies this ground for [the] request to stay the
                 enforcement of the Award.” (emphasis added) 120


76.     Further, while the Committee appreciates the difficulties faced by the Applicant in
        resolving its legal quagmire, it is reluctant to find that this constitutes a prejudice
        requiring the granting of a stay. In the Committee’s mind, it would be unfair to the
        Claimants if the Award was stayed due to a legal conundrum of the Applicant’s own
        making. Insofar as the Applicant willingly chose to undertake international obligations




117
    Reply, ¶110.
118
    Reply, ¶110.
119
    Reply, ¶118.
120
    Eiser, Claimants Annex 18, ¶69.

                                                 22
       Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 28 of 31



        that may conflict with each other, it cannot thereafter complain of prejudice once these
        conflicts arise.


77.     For these reasons, the Committee does not regard the Applicant’s possible conflict of
        obligations as a circumstance requiring the granting of a stay. Even if there are legal
        problems in connection with the enforcement of the Award, the Committee does not
        consider the present application to be the appropriate forum for the resolution of these
        problems or a stay of enforcement the appropriate solution.

        Prejudice suffered by the Claimants if a stay is granted


78.     The Claimants submit that they will be prejudiced by the granting of a stay as it will
        move them “to the back of a long line of award-creditors,” thus diminishing their
        chances of successfully recovering the sums under the Award. 121 They point out that
        the Applicant is subject to 39 pending international arbitration cases, of which at least
        eight have resulted in awards against the Applicant. 122 Any delay in enforcement would
        reduce the Claimants’ chances to recovering the limited number of the Applicant’s
        assets that can be seized outside its territory. 123


79.     The Applicant dismisses the Claimants’ argument as speculative. 124 The Applicant
        notes that it has a strong economy and no history of non-compliance with awards.125
        There is no concern that the Applicant would lack the resources to comply with the
        Award. Further, any prejudice to the Claimants caused by a delay in enforcing the
        Award can be remedied by the payment of interest. 126


80.     In the Committee’s view, there is insufficient evidence to show that the continuation of
        the stay would occasion significant prejudice to the Claimants. While the number of
        award-creditors claiming against the Applicant and the sums being claimed may
        reasonably cause the Claimants anxiety, these do not in themselves demonstrate a real


121
    Response, ¶64.
122
    Response, ¶64.
123
    Response, ¶64.
124
    Reply, ¶39.
125
    Submission, ¶¶20-21.
126
    Submission, ¶¶16-17.

                                                  23
          Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 29 of 31



           risk that the Award would not be enforceable against the Applicant. Accordingly, the
           Committee does not see the Claimants’ prejudice as being a significant factor against
           the continuation of the stay.


81.        For the above reasons, the Committee is not satisfied that either party would suffer
           serious prejudice whether the stay is lifted or continued. However, bearing in mind that
           Article 52(5) of the ICSID Convention calls for circumstances “requiring” a stay and
           that there is no presumption in favour of continuing a stay, the Committee finds that the
           stay should, on balance, not be continued. Had the Applicant shown that the lifting of
           the stay would cause it an unusual degree of prejudice, then the stay should be continued
           notwithstanding the Claimants’ arguments on delay. In the absence of such prejudice,
           however, the stay should not remain.


82.        For completeness’ sakes, the Committee observes that the payment of interest should
           not be considered a sufficient remedy for any prejudice caused by a delay in the
           Award’s enforcement. The Committee agrees with the observation in Eiser that the
           payment of post-award interest is to “compensate for the deprivation of the principal
           until payment of the award, but they are not directly related to the issue of enforcement
           of the award.” 127 Given that the prejudice complained of by the Claimants directly
           relates to difficulties in enforcement (and not the loss of use of the funds under the
           Award), the payment of interest is not an adequate remedy.

           Merits of the Applicant’s annulment application


83.        The Committee does not consider the merits of the Applicant’s annulment application
           to be a relevant circumstance showing that a stay is required. In Patrick Mitchell v.
           Democratic Republic of Congo, for example, the committee held that, in the context of
           stay proceedings, “any discussion on the merits and on the chances of annulment of the
           Award would be misplaced.” 128 Likewise, the committee in Standard Chartered Bank
           v. Tanzania also recognised the prevailing view that “the prima facie grounds for




127
      Eiser, Claimants Annex 18, ¶60.
128
      Patrick Mitchel, Claimants Annex 1, ¶26.


                                                  24
          Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 30 of 31



           annulment are not relevant to whether an applicant on annulment is entitled to a
           stay.” 129 The Committee agrees with those views.

       C. Whether security should be ordered


84.        In light of the Committee’s view that there are no circumstances requiring the Award
           to continue being stayed, there is no need for the Committee to consider the Parties’
           submission on whether security should be ordered.

V.         DECISION AND ORDERS


85.        For the reasons stated above, the Committee:


               a. decides that the stay of enforcement of the Award should not be continued; and


               b. reserves the issue of costs on this Application to a further order or decision.




         Prof. Dr. Nayla Comair-Obeid                  Mr. José Antonio Moreno Rodríguez
        Member of the ad hoc Committee                  Member of the ad hoc Committee




                                       Mr. Cavinder Bull SC
                                 President of the ad hoc Committee




129
      Standard Chartered, Spain Annex 040, ¶60.

                                                  25
        Case 1:18-cv-01753-EGS Document 39 Filed 10/22/19 Page 31 of 31



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on October 22, 2019, I caused the foregoing Joint Status Report to be

filed with the Clerk for the U.S. District Court for the District of Columbia through the ECF

system. Participants in the case who are registered ECF users will be served through the ECF

system, as identified by the Notice of Electronic Filing.

                                                     /s/ Stuart F. Delery
                                                     Stuart F. Delery
                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     1050 Connecticut Avenue, N.W.
                                                     Washington, D.C. 20036
                                                     (202) 955-8500
                                                     sdelery@gibsondunn.com
